DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
This action is Non-Final.

Specification
The disclosure is objected to because of the following informalities: [0050] “the apnea detection algorithm to extra features” likely should read “…extract features”.  
Appropriate correction is required.

Double Patenting
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,194,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are genus to the patented species claimed product. The species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 15, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15 recites the limitation "the at least one determined candidate sleep apnea event".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 18 limitations of further limiting “wherein the determining further comprises” renders the claim indefinite. The claims depend on claims 3 and 1 or 13 and 11 respectfully. Both sets of claims contain two different determining steps, hence it is unclear which determining step is further limited by the claimed limitations rendering the claims indefinite.
Claim 20 recites the limitation "the method of claim 13" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends on a wireless sensor, thus method should be wireless sensor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
detecting at least one respiratory signal
a sensor to detect at least one respiratory signal; 
a processor coupled to the sensor; and a memory device coupled to the processor, wherein the memory device includes a detection algorithm and an application that, when executed by the processor, causes the processor to: 
These features amount to data gathering steps and implementation of the exception by a processor merely used as a tool to implement such exceptions. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified prior.
Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chazal et al. (Chazal, US 2003/0055348).
Regarding claims 1-2, Chazal teaches a method for sleep apnea detection, the method comprising: detecting at least one respiratory signal (see entire document, especially abstract, [0023], [0025], [0034], [0040], [0086]); and utilizing a detection algorithm to automatically determine at least one sleep apnea event from the at least one respiratory signal (see entire document, especially [0026]-[0030], [0041]-[0059], [0083]); wherein the at least one respiratory signal is any of a nasal airflow respiratory (NAR) signal, a respiratory inductive plethysomography (RIP) effort signal and electrocardiogram (ECG) derived respiratory signal  (see entire document, especially abstract, [0023], [0025], [0034]). 
Regarding claims 11-12, Chazal teaches a wireless sensor device for sleep apnea detection, the wireless sensor device comprising: a sensor to detect at least one respiratory signal (see entire document, especially abstract, , [0023], [0025], [0034], [0040], [0086]); a processor coupled to the sensor(see entire document, especially [0030], [0165]-[0166]); and a memory device coupled to the processor (see entire document, especially [0165]-[0166]), wherein the memory device includes a detection algorithm and an application that, when executed by the processor, causes the processor to: utilize the detection algorithm to automatically determine at least one sleep apnea event from the at least one respiratory signal (see entire document, especially [0026]-[0030], [0041]-[059], [0083]); wherein the at least one respiratory signal is any of a nasal airflow respiratory (NAR) signal, a respiratory inductive plethysomography (RIP) effort signal and electrocardiogram (ECG) derived respiratory signal (see entire document, especially abstract, [0023], [0025], [0034]). 

Claims 1, 3, 5, 11, 13, 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poezevera (US 2003/0130589).
Regarding claim 1, Poezevera teaches a method for sleep apnea detection, the method comprising: detecting at least one respiratory signal (see entire document, especially abstract and [0009], [0012]-[0016]); and utilizing a detection algorithm to automatically determine at least one sleep apnea event from the at least one respiratory signal (see entire document, especially abstract, Figure 1, [0015]-[0016], [0020]-[0026], [0034]-[0037]).
Regarding claim 3, Poezevera teaches wherein the utilizing further comprises:  extracting a plurality of features from the at least one respiratory signal (see entire document, especially Figure 1, [0020]-[0026]); determining at least one candidate sleep apnea event using the plurality of features (see entire document, especially [0034]); and confirming the at least one sleep apnea event using the at least one determined candidate sleep apnea event (see entire document, especially [0034]).
Regarding claim 5, Poezevera teaches reducing at least one false positive from the at least one determined candidate sleep apnea event (see entire document, especially [0034]).
Regarding claim 11, Poezevera teaches a wireless sensor device for sleep apnea detection, the wireless sensor device comprising: a sensor to detect at least one respiratory signal (see entire document, especially [0037], abstract, [0012]-[0016]); a processor coupled to the sensor (see entire document, especially [0037]); and a memory device coupled to the processor (see entire document, especially [0037]), wherein the memory device includes a detection algorithm and an application that, when executed by the processor, causes the processor to: utilize the detection algorithm to automatically determine at least one sleep apnea event from the 
Regarding claim 13, Poezevera teaches wherein to utilize further comprises to: extract a plurality of features from the at least one respiratory signal (see entire document, especially Figure 1, [0020]-[0026]); determine at least one candidate sleep apnea event using the plurality of features (see entire document, especially [0034]); and confirm the at least one sleep apnea event using the at least one determined candidate sleep apnea event (see entire document, especially [0034]).
Regarding claim 15, Poezevera teaches wherein the application, when executed by the processor, further causes the processor to: reduce at least one false positive from the at least one determined candidate sleep apnea event (see entire document, especially [0034]).

Claims 1, 3, 6, 11, 13, 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wilson et al. (Wilson, US 2010/0125310).
Regarding claim 1, Wilson teaches a method for sleep apnea detection, the method comprising: detecting at least one respiratory signal (see entire document, especially [0010]-[0011], [0102]); and utilizing a detection algorithm to automatically determine at least one sleep apnea event from the at least one respiratory signal (see entire document, especially [0001], [0013]-[0014] [0046]-[0062]).
Regarding claim 3, Wilson teaches wherein the utilizing further comprises: extracting a plurality of features from the at least one respiratory signal (see entire document, especially [0046]-[0062]); determining at least one candidate sleep apnea event using the plurality of features (see entire document, especially Figure 13, [0059]-[0063]); and confirming the at least 
Regarding claim 6, Wilson teaches wherein the plurality of features include any of a low-pass filtered envelope width, a trend mean of the low-pass filtered envelope width, and a statistical dispersion of the low-pass filtered envelope width (see entire document, especially [0065]).
Regarding claim 11, Wilson teaches a wireless sensor device for sleep apnea detection, the wireless sensor device comprising: a sensor to detect at least one respiratory signal (see entire document, especially [0095]-[0098], [0010]-[0011], [0102]); a processor coupled to the sensor(see entire document, especially [0106]-[0108]); and a memory device coupled to the processor (see entire document, especially [0106]-[0108], inherent from modules with programming), wherein the memory device includes a detection algorithm and an application that, when executed by the processor, causes the processor to: utilize the detection algorithm to automatically determine at least one sleep apnea event from the at least one respiratory signal (see entire document, especially [0001], [0013]-[0014] [0046]-[0062]).
Regarding claim 13 Wilson teaches wherein to utilize further comprises to: extract a plurality of features from the at least one respiratory signal (see entire document, especially [0046]-[0062]); determine at least one candidate sleep apnea event using the plurality of features (see entire document, especially Figure 13, [0059]-[0063]); and confirm the at least one sleep apnea event using the at least one determined candidate sleep apnea event (see entire document, especially [0059]-[0062]).
Regarding claim 16, Wilson teaches wherein the plurality of features include any of a low-pass filtered envelope width, a trend mean of the low-pass filtered envelope width, and a .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chazal et al. (Chazal, US 2003/0055348) as applied to claims 1, 11 above, and further in view of Fischer (US 2003/0114768).
Regarding claim 4, the limitations are met by Chazal, except the limitation of preprocessing of the at least one detected respiratory signal using a plurality of low-pass filters that are elliptic is not directly taught.
Fischer teaches preprocessing of the at least one detected respiratory signal using a plurality of low-pass filters that are elliptic (see entire document, especially [0019], [0039], [0109]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of elliptical low pass filtering in order to provide better noise reduction.
Regarding claim 14, the limitations are met by Chazal, except the limitation of preprocess of the at least one detected respiratory signal using a plurality of low-pass filters that are elliptic is not directly taught.
Fischer teaches preprocess of the at least one detected respiratory signal using a plurality of low-pass filters that are elliptic (see entire document, especially [0019], [0039], [0109]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of elliptical low pass filtering in order to provide better noise reduction.

Claims 7, 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (Wilson, US 2010/0125310) as applied to claims 6, 16 above, and further in view of Toole (US 2002/0082510).
Regarding claims 7 and 17, Wilson teaches various processing means for values and suggests defining these by statistical probabilities (see entire document, especially [0050], [0065]) and includes parameter of low  pass envelope width (see [0065]) and thus teaches the claimed limitation by the rejection of claim 6, however, for compact prosecution, the limitation of wherein the statistical dispersion of the low-pass filtered envelope width is a difference between 90th and 10th percentiles over a predetermined time period is not directly taught.
Toole teaches method of signal processing using defined appropriate envelopes to delineate normal limits in dispersion percentiles (see entire document, especially [0061], [0065]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of defining appropriate limits in order to reduce errors or false positives/negatives in the measurement signals analyzed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the appropriate percentiles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 8-9, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (Wilson, US 2010/0125310)  as applied to claims 3 and 13 above, and further in view of Park (US 6,881,192).

Park teaches a method of analyzing signals to determine apnea including the usage of multiple thresholds. At block 302, respiration thresholds used by the process to detect sleep apnea are set.  In the described example, two respiration thresholds for amplitude of a respiration signal, tidal volume signal, or other respiration-related signal are employed such as MV: (1) a first or high threshold TH.sub.HV, which is used to determine when a patient enters a state of hyperventilation; and (2) a second or low threshold TH.sub.A, which is used to describe when a patient enters an episode of sleep apnea following the state of hyperventilation.  As one example implementation, histograms may be used to determine the threshold levels.  During normal breathing, the device constructs the tidal volume (or UV) histogram and then periodically calculates the mean and standard deviation of tidal volume or MV histograms.  The hyperventilation threshold TH.sub.HV is then set to the mean plus a multiple of the standard deviation (e.g., 2.times.), while the apnea threshold TH.sub.A is set to the mean minus a multiple of the standard deviation (see entire document, especially Figure 3, col. 9). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results using multiple thresholds to determine respiration classification.
.

Claims 10, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (Wilson, US 2010/0125310) as applied to claims 3, 13 above, and further in view of Kowallik et al. (Kowallik, US 2002/0169384).
Regarding claims 10 and 20, the limitations are met by Wilson as the claimed limitation is an optional confirmation by the “if”, however, for compact prosecution, the limitation of confirming the at least one sleep apnea event if both a mean during an apnea event is less than a 
Kowallik teaches a similar method. In step 33, the filtered breaths with normal unobstructed respiration are subjected to a statistical analysis.  The statistical analysis is predicated on the presence of a sufficient number of measured values.  Fortunately it was found that the invention yields reliable results after only short measuring times in the minute range, e.g., within approximately 10 min. In the statistical analysis, not only consecutive groups of breaths are considered but also breaths which are part of different groups of breaths that are separated by apnea episodes.  In particular, the mean value and the standard deviation of the breath-to-breath intervals are determined.  In addition, it is useful to define a normal breathing range which covers all breath-to-breath intervals with a duration within .+-.50% of the mean value.  This ensures that the result of the evaluation is not falsified by isolated cases of large variations in the measurement ("outliers").  All breath-to-breath intervals which fall within the normal range are then used as so-called normal intervals to calculate the standard deviation and the kurtosis value (see entire document, especially [0029]). In apnea detection step 31, all breath-to-breath intervals that last longer than a predetermined apnea threshold value are determined.  This threshold value is, e.g., 10 sec. Based on the chronological density of the apnea episodes, the apnea index AI is calculated.  The apnea index equals the number of apnea episodes per hour.  In addition, the mean value and the standard deviation over the duration of all apnea episodes are calculated. Step 31 may also provide for the detection of hypopnea with the help of the apnea-hypopnea index AHI.  A hypopnea episode is present if the respiratory flow determined during the measurement or estimated on the basis of the measurement drops below a certain limit (e.g., 50%) for a duration longer than a predetermined hypopnea threshold value (e.g., 10 sec) and is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791